Exhibit 10(b)




AMENDMENT NO. 1
TO
ACUITY BRANDS, INC
SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 4th day of January, 2019, by and
between ACUITY BRANDS, INC. (the “Company”) and LAURENT J. VERNEREY
(“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of January 5, 2018 (“Severance Agreement”), providing for the payment of certain
compensation and benefits to Executive if Executive’s employment is terminated
under certain circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 4.2 is hereby replaced in its entirety with the following:
4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 130% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year multiplied by the Pro Rata Fraction. The
bonus amount determined pursuant to Section 4.2(i) shall be paid to Executive
within ten (10) days after the effective date of a confidential severance
agreement and release entered into between Executive and the Company referenced
in Section 4.8, and any additional amount payable pursuant to Section 4.2(ii)
shall be payable at the same time as bonuses are payable to other executives
under the Incentive Plan. “Incentive Plan” shall mean the Acuity Brands, Inc.
Management Cash Incentive Plan for the fiscal year in which the Executive’s
Termination of Employment occurs. Terms used in this Section 4.2 shall have the
meaning ascribed them in the Incentive Plan. The bonus paid pursuant to this
section shall be subject to withholding of all applicable taxes.
2.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.













--------------------------------------------------------------------------------

Exhibit 10(b)




ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President & Chief Executive Officer
 
EXECUTIVE
/s/ Laurent J. Vernery
Laurent J. Vernery






